Title: Abigail Adams to Isaac Smith Sr., 16 October 1786
From: Adams, Abigail
To: Smith, Isaac Sr.


     
      My dear sir
      London october 16 1786
     
     Your favour of july 20th repeated to me the melancholy tidings of my dear Aunts Death. The first information which we received of it, was by a Letter from Mr W. Smith by way of Liverpool in a very short passage, upon the receipt of which I immediately wrote you. No person my dear sir can more sincerely sympathize with you than your afflicted Neice, the kindness with which my dear Aunt always treated me, was truly Maternal. As a Parent I loved her, as a Friend and companion I esteemed her. Ever pleasent and cheerfull, she filld every Relation in life with a constant—punctuality, and a strickt regard to that future State of existance to which it has pleased Heaven to remove her, and where we have the best grounded hopes of her happiness. However painfull the loss of such a Friend is to the Survivours, the reflextion upon the excellent character and many virtues which adornd their Lives, is a consolation in the midst of sorrow, it is a healing balm
      to the wounded Heart,
     
      “The sweet remembrance of the just
      Shall flourish when they Sleep in dust.”
     
     Your Children Sir Survive to comfort your declining Years, and you have every Satisfaction in them a Parent can desire. My most affectionate Regards to them. I am indebted to mr Smith for a letter and will write him by captain cushing. I have addrest a small trunk to you sir by captain Folger who has promised to take particular of it, it contains some articles for my children and a suit of part worn cloths. I suppose their be no occasion of an entry of it at the custom house as there is no Bill of laiding of it, having bought and put up the things myself only for family use. I however inclose you the key if it should be call’d for. The Trunk you will be so good as to deliver to Mrs Cranch who has the care of the things. Dr Tufts will pay you any expence arising upon them. I inclose you a Prussian Treaty, and am dear sir with every Sentiment of Regard Your affectionate Neice
     
      A Adams
     
    